Citation Nr: 1220025	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-12 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to the service-connected right shoulder disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from March 1992 to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Board finds that satisfactory and probative medical evidence of record has shown that his left shoulder disorder, diagnosed as left shoulder rotator cuff tendinitis and partial thickness tear, was caused by his service connected right shoulder disability.


CONCLUSION OF LAW

Left shoulder rotator cuff tendinitis and partial thickness tear was caused by his service connected right shoulder disability; service connection is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

The Veteran has maintained that his left shoulder disorder is due to his service-connected right shoulder disorder, as he has had to compensate for his right shoulder by using the left shoulder more, which resulted in overuse and ultimately a left shoulder disorder.  

Service treatment reports are absent of any findings related to a left shoulder disability.  The November 1995 separation examination revealed normal findings of the upper extremities upon clinical evaluation and the Veteran did not report any left shoulder disabilities at this time.  

Private and VA medical records reflect that the Veteran was treated for left shoulder pain as early as January 2008.  A January 2008 private treatment report demonstrates that the Veteran was diagnosed with left shoulder pain, likely some tendinitis.  Subsequent private and VA medical records through April 2010 reflect that the Veteran was treated for and diagnosed with left shoulder pain, moderate acromioclavicular joint arthritis, left rotator cuff tendinitis and possible subacromial impingement and bilateral shoulder injuries with left partial thickness tear.  

At a September 2008 VA examination, the Veteran reported that he began noticing left shoulder pain near the end of 2007 and beginning in 2008.  He was diagnosed with rotator cuff tendinitis of the left shoulder unrelated to the active military service and unlikely related to the right shoulder condition.  The examiner explained that the Veteran had been employed in a job that required repetitive use of his arms and shoulders over the past 11 years and that the new onset of left rotator cuff tendinitis was most likely related to that repetitive on the job overuse.  

In a May 2009 private treatment report, the Veteran's private physician, Dr. D.W.Z., noted the Veteran's history that he had a right shoulder problem since he was in the military and has had continued pain in that arm.  He accurately noted that the Veteran had been working in the post office since service. Due to the nature of his job, it was noted that he continued to have problems with the right shoulder.  Dr. D.W.Z. also reported that the Veteran had developed problems in the left shoulder, compensating for the original, military-related right shoulder.  At that time, the Veteran was diagnosed with bilateral shoulder injuries: right full thickness tear, left partial thickness tear and supraspinatus tendon of the rotator cuff.  

At a March 2010 VA examination, the Veteran reported that his chronic left shoulder symptoms were the result of overcompensating for the right shoulder condition.  He stated that the left shoulder pain developed about three to four years ago and symptoms developed gradually.  The examiner concluded that the Veteran was noted to have left shoulder rotator cuff partial thickness tear with persistent pain and it was less likely than not caused by his service-connected right shoulder condition.  The examiner explained that the Veteran entered a manually demanding job as a mail handler at the U.S. Post Office after 1996 and he had no symptoms of the left shoulder for approximately 10 years.  He then noted that the Veteran had performed heavy and physically demanding work, including lifting objects up to 70 pounds many times a day.  The examiner stated that the Veteran had done that kind of work for several years before he developed left shoulder symptoms.  He also noted that the Veteran had no specific restrictions placed on him and he performed heavy manual tasks and had no symptoms of the left shoulder until three or four years ago.  The examiner found that it was unlikely the Veteran could have performed heavy manual tasks by using the nondominant left upper extremity over several years.  Given these factors, the examiner found that the Veteran's left shoulder condition was less likely than not caused by the service-connected right shoulder condition.  

In an October 2010 statement, Dr. D.W.Z. stated that he had treated the Veteran in regard to both of his shoulders.  He stated that the Veteran originally had a military related injury of the right shoulder in 1995 and then developed problems with the left shoulder secondary to overuse due to the problems in the right shoulder.  Therefore, he found that the left shoulder disorder was a military related injury as well.  

After a careful review of the record and resolving all doubt in the Veteran's favor, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's claim of service connection for a left shoulder disorder, diagnosed as left shoulder rotator cuff tendinitis and partial thickness tear, is warranted.  

The Board initially observes that the medical evidence of record demonstrates that the Veteran is currently diagnosed with left shoulder rotator cuff tendinitis and partial thickness tear.  Service treatment reports demonstrate the Veteran injured his right shoulder during active duty. The post-service medical evidence demonstrates that the earliest treatment for left shoulder problems was in January 2008.  He was subsequently treated for and variously diagnosed as having left shoulder pain, moderate acromioclavicular joint arthritis, left rotator cuff tendinitis, possible subacromial impingement, and left shoulder rotator cuff partial thickness tear.  

The Board also notes that, although the September 2008 and March 2010 VA examiners concluded that left shoulder condition was less likely than not caused by the service-connected right shoulder condition, the May 2009 private medical report and October 2010 private medical opinion by the Veteran's private treating physician, Dr. D.W.Z., places the evidence in relative equipoise.  In this regard, the Board observes that the May 2009 private medical report notes the Veteran's history that he had a right shoulder problem since he was in the military and has had continued pain in that arm.  Also at that time, Dr. D.W.Z. noted that the Veteran's work at the post office had aggravated the right shoulder worse than it was previously, and that he developed problems in the left shoulder, compensating for the original, military-related right shoulder disability.  The October 2010 opinion by Dr. D.W.Z. elaborates on the etiology of the left shoulder, wherein he reported that he had treated the Veteran for shoulder problems; the Veteran originally had a military related injury of the right shoulder in 1995 and then developed problems with the left shoulder secondary to overuse due to the problems in the right shoulder; and therefore, he found that the left shoulder disorder was a military related injury as well.  The opinions of Dr. D.W.Z. are of tremendous probative value as they are premised upon an evaluation of the Veteran as well as an accurate medical history. 

The Veteran has provided credible reports of developing left shoulder pain after service as a result of overcompensating for his right shoulder disorder.  

The Board will resolve doubt in favor of the Veteran and find that left shoulder rotator cuff tendinitis and partial thickness tear is secondarily related to his service-connnected right shoulder disability. 38 C.F.R. §§ 3.102, 3.303 (2011).  See also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left shoulder rotator cuff tendinitis and partial thickness tear is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


